Citation Nr: 1440262	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral (left and right) hip disorder, including secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

He testified in support of this claim during a hearing at the RO in August 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

In February 2011 and February 2013, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

In December 2013, the Board denied the claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans' Claims (Court/CAVC).  In a June 2014 Order, the Court granted a Joint Motion to vacate the Board's decision denying this claim and remand it back to the Board for further development consistent with the terms of the Joint Motion.


FINDING OF FACT

The Veteran's bilateral hip disorder is shown to have been at least partly caused by his chronic alcohol use, which in turn is the result of his service-connected anxiety disorder that was previously evaluated as depression.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for the Veteran's entitlement to service connection for his bilateral hip disorder as secondary to his service-connected anxiety disorder that was previously rated as depression.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of this claim for service connection for bilateral hip disability, the Board need not discuss whether there has been compliance with these obligations because, even if for the sake of argument there has not been, this would at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also is permissible on a presumptive basis for certain conditions, like arthritis, which are considered chronic, per se, if they initially manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year of discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service- connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The statute barring disability compensation "if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs" does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (2001), overruling Barela v. West, 11 Vet App 280 (1998); see also 38 U.S.C.A. § 1110.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As indicated in the June 2014 Joint Motion, the evidence of record includes a March 2008 VA mental health assessment wherein the examining clinician noted that the Veteran had engaged in heavy alcohol use as a form of self-medication to get rid of intrusive thoughts.  The Joint Motion also pointed out that a February 2010 VA psychiatric examiner had linked the Veteran's anxiety disorder to military stressors - finding additionally that his depressive disorder was linked to this anxiety disorder, and that the depressive disorder in turn had resulted in problems related to chronic alcohol dependence.  (Relying on the February 2010 VA examiner's finding of a relationship between events in service and current psychiatric symptomatology, the RO granted service connection for the anxiety disorder in an April 2010 rating decision; the RO also indicated the anxiety disorder was previously evaluated, i.e., rated, as depression).

As also indicated in the June 2014 Joint Motion, a February 2011 VA joints examiner, while finding that it was less likely than not that the Veteran's bilateral hip disability is directly related to his service, nonetheless conceded that the bilateral hip disability (specifically, the degenerative joint disease, i.e., arthritis, affecting the hips) was more likely than not due to heavy alcohol use.  Moreover, in a subsequent April 2013 addendum, the examiner reiterated that the current bilateral hip disability was more likely than not due in part to the Veteran's heavy alcohol use over the years.


Because this evidence tends to indicate a temporal relationship between the Veteran's service-connected psychiatric disability and his bilateral hip disability (through the psychiatric disability resulting in the alcohol abuse and the alcohol abuse in turn causing, at least in part, the bilateral hip disability) and because in its earlier December 2013 decision the Board did not discuss this potential theory of entitlement to secondary service connection, the parties found that the December 2013 decision was in error.  Accordingly, the parties agreed that a vacate and remand was warranted for the Board to additionally consider this ancillary issue of entitlement to secondary service connection in the first instance.  In deciding claims for VA benefits, VA adjudicators are responsible for considering all potential theories of entitlement, so long as they are reasonably raised by the record, irrespective of whether they are expressly raised by the appellant-claimant.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct, presumptive, and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes and can be lost forever if not addressed).

Here, this initial consideration shows that the February 2010 VA psychiatric examiner did not find that the Veteran's depressive disorder had resulted in his chronic alcoholism, but rather in contrast that the depressive disorder had developed in part due to problems related to chronic alcoholism.  So it was not service-connected disability (namely, the anxiety or depression) causing or aggravating the additional disability (the bilateral hip disorder), instead, the latter disability causing or aggravating the service-connected disability, so the reverse of what is required for secondary service connection.  Nevertheless, the prior March 2008 VA mental healthcare examiner did specifically note the Veteran's report of using alcohol as a means of self-medicating to get rid of intrusive thoughts, and there is no other evidence of record indicating his alcoholism was not actually secondary to his underlying anxiety disorder and depression.


Accordingly, resolving all reasonable doubt in his favor, it is established that the Veteran's chronic alcohol use at least partly resulted from his service-connected psychiatric disability (anxiety and depression).  38 C.F.R. § 3.102.  Thus, his alcohol use may be considered as secondary to his psychiatric disability, rather than, instead, the cause of it.  See Allen, 237 F.3d 1368 (2001).  It is also reasonably shown that the alcohol use in turn has caused, at least in part, his bilateral hip disability, as evidenced by the February 2011 VA examiner's opinion with subsequent April 2013 addendum.  Accordingly, service connection for the bilateral hip disability is warranted on this extended secondary basis.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b).


ORDER

The claim of entitlement to service connection for a bilateral hip disorder (namely, arthritis), as secondary to the service-connected psychiatric disability (specifically, the anxiety disorder previously evaluated as depression) is granted.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


